Name: COMMISSION REGULATION (EC) No 2428/97 of 5 December 1997 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  trade policy
 Date Published: nan

 6. 12. 97 EN Official Journal of the European Communities L 335/13 COMMISSION REGULATION (EC) No 2428/97 of 5 December 1997 on the issuing of system B export licences for fruit and vegetables shelled hazelnuts, walnuts in shell , oranges, lemons, table grapes and apples for destination groups Y, Z and D, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (6) thereof, Whereas Commission Regulation (EC) No 1744/97 (3) fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of tomatoes, shelled almonds, hazelnuts in shell , shelled hazelnuts, walnuts in shell , oranges, lemons, table grapes and apples for destination groups Y, Z and D; Whereas as a consequence, for system B licences applied for between 17 September and 18 November 1997, a rate of refund which is lower than the indicative rate should be fixed for tomatoes, shelled almonds, hazelnuts in shell , HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 17 September and 18 November 1997, by which the quantities applied for and the rates of refund applicable must be multiplied, shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . Article 2 This Regulation shall enter into force on 6 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 292, 15. 11 . 1996, p . 12. (2) OJ L 93, 8 . 4. 1997, p. 16. P) OJ L 244, 6 . 9 . 1997, p. 12 . L 335/ 14 [ EN I Official Journal of the European Communities 6 . 12. 97 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 17 September and 18 November 1997 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (ECU/ tonne net) Tomatoes F 100 % 20,9 Shelled almonds F 100 % 47,3 Hazelnuts in shell F 100 % 33,3 Shelled hazelnuts F 100 % 97,8 Walnuts in shell F 100 % 48,2 Oranges XYC 100 % 35,6 Lemons F 100 % 54,3 Table grapes F 100 % 27,1 Apples X 100 % 30,0 Y 100 % 9,3 ZD 100 % 30,4 Peaches and nectarines E 100 % 35,0